DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The foreign priority document JP 2017-125319 filed on June 27, 2017 has been received and it is acknowledged.
Claims 1, 3-6, and 8-13 are pending, with claim 13 withdrawn from consideration as being directed to a non-elected invention.
Claims 2 and 7 have been canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 21, 2021 has been entered.

Claim Objections
Claims 1, 3-6, and 8-12 are objected to because of the following informalities:  
The examiner suggests that claim 1 is amended to recite:
“(B) an amount of the polymer is 5% to 30% by mass of the electrolyte composition; and
of the electrolyte composition (see par.0022-0023 and Table 1 in par.0111 of the specification of the instant application).
	Claims 3-6 and 8-12 are objected to as being dependent on the objected claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-6, and 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to recite:

    PNG
    media_image1.png
    106
    581
    media_image1.png
    Greyscale
.
	The alkali metal salt in claim 1 is LiN(FSO2)2 with a molecular weight of 187.07 g/mol (see the attached “Lithium bis(fluorosulfonyl)imide”).
An electrolyte comprising LiN(FSO2)2  in an amount of 5.3mol/kg is an electrolyte containing 991.471 g LiN(FSO2)2 /kg electrolyte. The content of the other components of 
It is not possible to include a polymer and an ion dissociation accelerator in the claimed amounts in an electrolyte that contains LiN(FSO2)2  in an amount of 5.3mol/kg.
Additionally, claim 1 allows for an amount of 5mol/kg LiN(FSO2)2  in the electrolyte composition.
An electrolyte comprising LiN(FSO2)2  in an amount of 5 mol/kg is an electrolyte containing 935 g LiN(FSO2)2 /kg electrolyte. The content of the other components of electrolyte is 65 g/kg electrolyte, which represents about 6.5 % by mass of the electrolyte.
It is not possible to include a polymer and an ion dissociation accelerator in the claimed amounts in an electrolyte that contains LiN(FSO2)2  in an amount of 5 mol/kg.
Therefore, it is not clear what is the joint inventor claiming as the invention in claim 1 of the instant application.
Claims 3-6 and 8-12 are rejected as being dependent on the rejected claim 1.
	
Response to Arguments
Applicant’s arguments with respect to claims 1 and 3-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

-the rejection of claims 1, 3-10, and 12 under 35 U.S.C. 103 as being unpatentable over Sugita et al. (WO 2015/186517, with citations from the English equivalent US 2017/0092985) is withdrawn following the applicant’s amendment to claim 1, and
-the rejection of claims 1, 3, 7, 11, and 12 under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (WO 2017/026094, with citations from the English equaivalent US 2018/0226686) in view of Lee et al. (KR 10-2004-0000129, with machine translation) is withdrawn following the applicant’s amendment to claim 1.
However, new grounds of rejection for claims 1, 3-6, and 8-12 are shown in paragraphs 6-7 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANCA EOFF/Primary Examiner, Art Unit 1722